                                                                         ATTORNEYS AT LAW
                                                                         800 Third Avenue
                                                                         13th Floor
                                                                         New York, NY 10022
 Matthew C. Ferlazzo
 mferlazzo@hinshawlaw.com                                                212-471-6200
                                                                         212-935-1166 (fax)
                                                                         www.hinshawlaw.com


                                           February 8, 2021

VIA ECF
Honorable Arlene Lindsay, U.S.M.J.
United States District Court
Eastern District of New York
814 Federal Plaza
Central Islip, New York 11722

Re:       Ora Naftali and Roni Naftali as Trustees of the Edtom Trust dated April 10, 2011, et al.,
          v. New York Deferred Exchange Corp., et al.
          U.S. District Court, Eastern District of New York Docket No. 15-cv-07152 (JMA)(BRL)


Dear Judge Lindsay:

       We represent defendant/third-party plaintiff New York Deferred Exchange Corp.
(“NYDEC”) with respect to the above-referenced action. With the consent of all parties, we write
to request that the Court amend the briefing schedule for the proposed motions for summary
judgment by one week.

        NYDEC is submitting this first request to amend the briefing schedule because of
unexpected developments in other cases and in personal matters. Accordingly, there is good
cause justifying the short extension of the briefing schedule. Therefore, with the consent of all
parties, NYDEC respectfully requests that the Court amend the briefing schedule as follows:

      •   Deadline to serve motions for summary judgment moved from February 10 to
          February 17, 2021;
      •   Deadline to serve opposition moved from March 25 to April 1, 2021; and
      •   Deadline to serve replies and file all motion papers moved from April 18 to April
          23, 2021.

          We thank the Court for its consideration of this matter.

                                                               Respectfully Submitted,

                                                               HINSHAW & CULBERTSON LLP


                                                               Matthew C. Ferlazzo
Hon. Arlene Lindsay, U.S.M.J.
February 8, 2021
Page 2

cc:   All counsel via ECF



SO ORDERED:

__________________________________
Honorable Arlene R. Lindsay, U.S.M.J.
